Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 2 recites “by way of a would drain.” The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wound drain”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0058731 to Burnett et al. in further view of U.S. 2004/0082903 to Micheli.
Regarding claim 1, Burnett et al. discloses a method of peritoneal removal of electrolytes and inflammatory mediators (see Figs. 28-32), the method comprising: 
implanting a filter cartridge (transfer element 110/reservoir 8) in the peritoneal cavity of a patient (peritoneal cavity 142) (Fig. 28 and paragraph 156); 
infusing a treatment solution (dialysate solids 162, which can be a solution or gel matrix; paragraph 157) into the peritoneal cavity of a patient (peritoneal cavity 142) (Fig. 28-29 and paragraph 159); and 
drawing the treatment solution from the peritoneal cavity (peritoneal cavity 142) through the filter cartridge (transfer element 110/reservoir 8) (Fig. 30 and paragraph 160).
Burnett et al. further discloses that the filter cartridge (transfer element 110/reservoir 8) comprise a porous surgical packing material (paragraphs 161-162).
Burnett et al. does not expressly state that the filter cartridge comprises a binding agent.
Micheli teaches a filter cartridge (cleaning device 20) for use in peritoneal dialysis (title, paragraph 17) that comprises a binding agent (binders, paragraph 56) enclosed within the housing of the filter cartridge (cleaning device 20) (paragraphs 53, 56, 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Burnett et al. so that the filter cartridge comprises a binding agent, as taught by Micheli, enclosed within the porous surgical packing material aof the device taught by Burnett et al. so that there is no release of harmful substances as reaction by-products as compared to an ezymatic process during filtration and  to enhance the cleaning efficiency of the system such that less therapy volume would be needed to provide effective therapy (paragraph 55 of Micheli).
The modified device and method of Burnett et al. in view of Micheli will hereinafter be referred to as the modified device and method of Burnett et al. and Micheli. 
Regarding claim 5, the modified device and method of Burnett et al. and Micheli teaches the claimed invention as discussed above concerning claim 1, and Micheli further teaches that the binding agent (binders, paragraph 56) is configured to selectively bind electrolytes (paragraph 58), inflammatory mediators (paragraph 58), or both.
Regarding claim 6, the modified device and method of Burnett et al. and Micheli teaches the claimed invention as discussed above concerning claim 5, and Micheli further teaches that the binding agent (binders, paragraph 56) is selected from the group consisting of: a polymer, a resin, or diffusion tubes configured to remove inflammatory mediators (paragraph 56 of Micheli teaches that the binders are made of polymeric materials).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER R STILES/Primary Examiner, Art Unit 3783